NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on February 25, 2022. Claims 1-9, 11-16, 18-22 are pending. Claims 1, 11, 18 are independent.

Allowable Subject Matter
Upon further consideration, claims 1-9, 11-16, 18-22 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No. 20170131717 to Kugelmass et al. (hereinafter “Kugelmass:”) discloses a method of identifying a ground area corresponding to the set of interest points for imaging during a mission; generating a flight path over the ground area for execution by an unmanned aerial vehicle during the mission; setting an altitude for the unmanned aerial vehicle along the flight path based on the selection for the resolution of the geospatial map and an optical system arranged within the unmanned aerial vehicle.

Regarding claim 1, Kugelmass taken singly or in combination with other prior art of record, does not disclose or teach a traffic management system, comprising: a memory that stores computer 

Regarding claim 11, Kugelmass taken singly or in combination with other prior art of record, does not disclose or teach an unmanned aerial vehicle management system, comprising: a memory that stores computer executable components; a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a flight path request component that requests flight path data for an unmanned aerial vehicle and provides navigation data and parameter data associated with the unmanned aerial vehicle to a traffic management system associated with an intelligent sensor node network comprising a mesh network of 

Regarding claim 18, Kugelmass taken singly or in combination with other prior art of record, does not disclose or teach a method, comprising: receiving, by a system comprising a processor, navigation data associated with a starting point and destination for an unmanned aerial vehicle; receiving, by the system, parameter data indicative of information associated with the unmanned aerial vehicle; generating, by the system, flight path data for the unmanned aerial vehicle based on the navigation data, the parameter data, and infrastructure network data received from an intelligent sensor node network that comprises a mesh network of sensor nodes, the flight path data comprises a flight path route that traverses at least a portion of the intelligent sensor node network; transmitting, by the system, the flight path data to an unmanned aerial vehicle management system associated with the unmanned aerial vehicle; and monitoring movement of the unmanned aerial vehicle along the flight path route. wherein the monitoring comprises, as the unmanned aerial vehicle passes respective sensor nodes of the mesh network of sensor nodes of at least the portion of the intelligent sensor node .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    

/SZE-HON KONG/Primary Examiner, Art Unit 3661